DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 8, 9, 10, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno (US 20200244907 A1, Filed July 10, 2018) in view of Machida (US 20130327924 A1 Published December 12, 2013).
As to claim 1, Ueno discloses a readout integrated circuit, configured to read out sensing signals from an optical sensing panel comprising a sensor array (Ueno at Figs. 2-7) for fingerprint sensing, 
the readout integrated circuit comprising: a plurality of input terminals, configured to be coupled to a plurality of output terminals of the optical sensing panel (Ueno at Figs. 2, 6); 
a first discharging circuit, coupled to one of the plurality of input terminals and configured to discharge one of the plurality of output terminals of the optical sensing 
wherein the readout integrated circuit reads out a voltage of the output terminal as a sensing signal (Ueno at Figs. 6-7, output of pixel circuit 230 to input of ADC 331); and 
a control circuit, coupled to the first discharging circuit and configured to output at least one control signal to control an operating period of the first discharging circuit (Ueno at Figs. 6-7, Vb1’ or Vb2; Figs. 15, 17-19, SW2).
Ueno does not disclose that the optical sensing panel is used for fingerprint sensing.
However, Machida does disclose that the that the optical sensing panel is used for fingerprint sensing (Machida at ¶ [0142] discloses “The present technology is also applicable to: a solid-state image sensor which captures an image based on distribution of incidence amounts of infrared rays, X-rays, particles or the like; and a general solid-state image sensor in a broad sense (a physical-quantity distribution sensing device) such as a fingerprint detection sensor which captures an image by sensing distribution of other physical quantities such as pressures or electrostatic capacitances.”).
Ueno discloses a base solid state image sensor upon which the claimed invention is an improvement.  Machida discloses a comparable solid state image sensor which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Ueno the teachings of Machida for the predictable result of restraining 
As to claim 2, the combination of Ueno and Machida discloses the readout integrated circuit of claim 1, wherein the first discharging circuit comprises: a first current source, controlled by a first voltage to generate the first current (Ueno at Fig. 7, transistor 316).
As to claim 3, the combination of Ueno and Machida discloses the readout integrated circuit of claim 2, wherein the first current source comprises a first terminal, a second terminal and a control terminal, and the first current is transmitted from the first terminal to the second terminal (Ueno at Fig. 7, drain, source and gate of transistor 321), 
wherein the first terminal of the first current source is coupled to the output terminal (Ueno at Fig. 7, connection of line 229-1 and drain of transistor 321), 
the second terminal of the first current source is coupled to a reference voltage (Ueno at Fig. 7, connection of ground and source of transistor 321), and 
the control terminal of the first current source is coupled to the first voltage (Ueno at Fig 7, gate of transistor 321 is connected to Vb1).
As to claim 6, the combination of Ueno and Machida discloses the readout integrated circuit of claim 3, wherein the at least one control signal comprises a first control signal (Ueno at Fig. 7, Vb1’), and 
the first discharging circuit further comprises: a first switch element, controlled by the first control signal and comprising a first terminal, a second terminal and a control terminal, wherein the first terminal of the first switch element is coupled to the output 
As to claim 8, the combination of Ueno and Machida discloses the readout integrated circuit of claim 1, further comprising a second discharging circuit, coupled to the output terminal and configured to discharge the output terminal by a second current during the readout period (Ueno at Fig. 6, transistor 321).
As to claim 9, the combination of Ueno and Machida discloses the readout integrated circuit of claim 8, wherein the second discharging circuit comprises: a second current source, controlled by a second voltage to generate the second current (Ueno at Fig. 6, transistor 321 is configured as a current source).
As to claim 10, the combination of Ueno and Machida discloses the readout integrated circuit of claim 9, wherein the second current source comprises a first terminal, a second terminal and a control terminal (Ueno at Fig. 6, drain, source, and gate of transistor 321), and 
the second current is transmitted from the first terminal to the second terminal, wherein the first terminal of the second current source is coupled to the output terminal, the second terminal of the second current source is coupled to the reference voltage (Ueno at Fig. 6, current from vertical signal line 229 through transistor 321 to ground), and 
the control terminal of the second current source is coupled to the second voltage (Ueno at Fig. 6, gate of transistor 321 is connected to Vb1).
As to claim 15, the combination of Ueno and Machida discloses the readout integrated circuit of claim 8, wherein the first current is larger than or equal to the second current (Ueno at Fig. 6-7; MPEP 2143, there only two possibilities for first and second currents; the first is greater than or equal to the second current, or the first current is less than the second current.  Therefore, it would be obvious for a person of ordinary skill to try and set the first current to be greater than the second current with a reasonable expectation of success).
Claims 11, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno and Machida as applied to claim 8 above, and further in view of Hirose (US 2021/0368119 A1, Filed September 5, 2019).
As to claim 11, the combination of Ueno and Machida discloses that readout integrated circuit of claim 8.
The combination does not disclose that a pre-charging circuit, coupled to the output terminal and configured to charge the output terminal to an initial voltage during a pre-charging period, wherein the pre-charging period is earlier than the readout period.
However, Hirose does disclose that a pre-charging circuit, coupled to the output terminal and configured to charge the output terminal to an initial voltage during a pre-charging period, wherein the pre-charging period is earlier than the readout period (Hirose at Fig. 2, pre-charging circuit 76 on readout wires 32; ¶ [0032]-[0033]).
The combination of Ueno and Machida discloses a base solid state image sensor upon which the claimed invention is an improvement.  Hirose discloses a comparable solid state image sensor which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art 
 As to claim 12, the combination of Ueno, Machida, and Hirose discloses the readout integrated circuit of claim 11, wherein the pre-charging circuit comprises: 
a third switch element, controlled by a third voltage and comprising a first terminal, a second terminal and a control terminal, wherein the first terminal of the third switch element is coupled to the output terminal, the second terminal of the third switch element is coupled to the second discharging circuit (Hirose at Fig. 2, precharge circuit 76 is a transistors with the terminals connected as claimed), and 
the control terminal of the third switch element is coupled to the third voltage (Hirose at Fig. 2, PRCHG).
As to claim 13, the combination of Ueno, Machida, and Hirose discloses the readout integrated circuit of claim 11, wherein the second discharging circuit and the pre-charging circuit are disposed in the readout integrated circuit (Hirose at Fig. 2, precharge circuit 76; MPEP 2144.04(V) establishes that making integral is obvious).
Claims 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno, Machida, Hirose as applied to claim 8 above, and further in view of Kurokawa (US 2011/0198484 A1, Published August 18, 2011).
As to claim 14, the combination of Ueno, Machida, and Hirose discloses the  readout integrated circuit of claim 11.

However, Kurokawa does disclose that that the second discharging circuit and the pre-charging circuit are disposed in a display panel where the sensor array is embedded (Kurokawa at Figs. 1A, 2A, 3, 4, 13, in particular; MPEP 2144.04(V) establishes that making integral is obvious).
The combination of Ueno, Machida, and Hirose discloses a base solid state imaging device upon which the claimed invention is an improvement.  Kurokawa discloses a comparable solid state imaging device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of Ueno, Machida, and Hirose the teachings of Kurokawa for the predictable result of providing a semiconductor device equipped with a high-quality image pick-up function or a high-quality display function, in which the photosensor portion occupies a small area (Kurokawa at ¶ [0011]).
Claims 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno, Machida, Hirose as applied to claim 11 above, and further in view of Johnson (US 20200029040 A1, Published January 23, 2020).
As to claim 16, the combination of Ueno, Machida, and Hirose discloses the readout integrated circuit of claim 11.

However, Johnson does disclose that the output terminal is pre-charged to a voltage level which is approximate to a highest input voltage of an analog-to-digital converter during the pre-charging period (Johnson at Figs. 3-4, predictive precharge circuitry 302).
The combination of Ueno, Machida, and Hirose discloses a base image sensor upon which the claimed invention is an improvement.  Johnson discloses a comparable image sensor which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of Ueno, Machida, and Hirose the teachings of Johnson for the predictable result of having predictive pre-charge circuitry may be coupled to the column output lines and may pre-charge the column output lines based on the image signals generated by at least one previous row of the array of pixels before the image signals generated by the pixels in the respective row of pixels are output over the column output lines (Johnson at ¶ [0060]).
Claims 17, 18, 19, 22, 24, 25, 26, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno (US 20200244907 A1, Filed July 10, 2018) in view of Machida (US 20130327924 A1 Published December 12, 2013).
As to claim 17, Ueno discloses a readout integrated circuit, configured to read out sensing signals from an optical sensing panel comprising a sensor array (Ueno at Figs.  2-7) for fingerprint sensing, 

a first charging circuit, coupled to one of the plurality of input terminals and configured to charge one of the plurality of output terminals of the optical sensing panel by a first current during a readout period (Ueno at Fig. 6-7, negative capacitance circuit 310), 
wherein the readout integrated circuit reads out a voltage of the output terminal as a sensing signal (Ueno at Figs. 6-7, output of pixel circuit 230 to input of ADC 331); and 
a control circuit, coupled to the first charging circuit and configured to output at least one control signal to control an operating period of the first charging circuit (Ueno at Figs. 6-7, Vb1’ or Vb2; Figs. 15, 17-19, SW2).
Ueno does not disclose that the optical sensing panel is used for fingerprint sensing.
However, Machida does disclose that the that the optical sensing panel is used for fingerprint sensing (Machida at ¶ [0142] discloses “The present technology is also applicable to: a solid-state image sensor which captures an image based on distribution of incidence amounts of infrared rays, X-rays, particles or the like; and a general solid-state image sensor in a broad sense (a physical-quantity distribution sensing device) such as a fingerprint detection sensor which captures an image by sensing distribution of other physical quantities such as pressures or electrostatic capacitances.”).

As to claim 18, the combination of Ueno and Machida discloses the readout integrated circuit of claim 17, wherein the first charging circuit comprises: a first current source, controlled by a first voltage to generate the first current (Ueno at Fig. 7, transistor 316).
As to claim 19, the combination of Ueno and Machida discloses the readout integrated circuit of claim 18, wherein the first current source comprises a first terminal, a second terminal and a control terminal, and the first current is transmitted from the first terminal to the second terminal (Ueno at Fig. 7, drain, source and gate of transistor 321), 
wherein the first terminal of the first current source is coupled to the output terminal (Ueno at Fig. 7, connection of line 229-1 and drain of transistor 321), 
the second terminal of the first current source is coupled to a reference voltage (Ueno at Fig. 7, connection of ground and source of transistor 321), and the control terminal of the first current source is coupled to the first voltage (Ueno at Fig 7, gate of transistor 321 is connected to Vb1).
As to claim 22, the combination of Ueno and Machida discloses the readout integrated circuit of claim 19, wherein the at least one control signal comprises a first control signal (Ueno at Fig. 7, Vb1’), and 
the first charging circuit further comprises: a first switch element, controlled by the first control signal and comprising a first terminal, a second terminal and a control terminal, wherein the first terminal of the first switch element is coupled to the output terminal, the second terminal of the first switch element is coupled to the first terminal of the first current source, and the control terminal of the first switch element is coupled to the first control signal (Ueno at Fig. 7, transistor 316).
As to claim 24, the combination of Ueno and Machida discloses the readout integrated circuit of claim 17, further comprising a second charging circuit, coupled to the output terminal and configured to charge the output terminal by a second current during the readout period (Ueno at Fig. 6, transistor 321)
As to claim 25, the combination of Ueno and Machida discloses the readout integrated circuit of claim 24, wherein the second charging circuit comprises: a second current source, controlled by a second voltage to generate the second current (Ueno at Fig. 6, transistor 321 acts as a current source).
As to claim 26, the combination of Ueno and Machida discloses the readout integrated circuit of claim 25, wherein the second current source comprises a first terminal, a second terminal and a control terminal, and the second current is transmitted from the first terminal to the second terminal (Ueno at Fig. 6, drain, source, and gate of transistor 321), 

As to claim 31, the combination of Ueno and Machida discloses the readout integrated circuit of claim 24, wherein the first current is larger than or equal to the second current (Ueno at Fig. 6-7; MPEP 2143, there only two possibilities for first and second currents; the first is greater than or equal to the second current, or the first current is less than the second current.  Therefore, it would be obvious for a person of ordinary skill to try and set the first current to be greater than the second current with a reasonable expectation of success).
Claims 27, 28, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno and Machida as applied to claim 24 above, and further in view of Hirose (US 2021/0368119 A1, Filed September 5, 2019).
As to claim 27, the combination of Ueno and Machida discloses the readout integrated circuit of claim 24.
The combination does not disclose that a pre-discharging circuit, coupled to the output terminal and configured to discharge the output terminal to an initial voltage during a pre-discharging period, wherein the pre-discharging period is earlier than the readout period.
However, Hirose does disclose that a pre-discharging circuit, coupled to the output terminal and configured to discharge the output terminal to an initial voltage 
The combination of Ueno and Machida discloses a base solid state image sensor upon which the claimed invention is an improvement.  Hirose discloses a comparable solid state image sensor which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of Ueno and Machida the teachings of Hirose for the predictable result of reducing power consumption (Hirose at ¶ [0032]-[0033], [0062]).
As to claim 28, the combination of Ueno and Machida discloses the readout integrated circuit of claim 27, wherein the pre-discharging circuit comprises: a third switch element, controlled by a third voltage and comprising a first terminal, a second terminal and a control terminal, wherein the first terminal of the third switch element is coupled to the output terminal, the second terminal of the third switch element is coupled to the second charging circuit (Hirose at Fig. 2, precharge circuit 76 is a transistors with the terminals connected as claimed), and the control terminal of the third switch element is coupled to the third voltage (Hirose at Fig. 2, PRCHG).
As to claim 29.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Ueno, Machida, Hirose as applied to claim 27 above, and further in view of Kurokawa (US2011/0198484 A1, Published August 18, 2011).
As to claim 30, the combination of Ueno, Machida, and Hirose discloses the readout integrated circuit of claim 27.
The combination does not disclose that the second charging circuit and the pre-discharging circuit are disposed in a display panel where the sensor array is embedded.
However, Kurokawa does disclose that the second charging circuit and the pre-discharging circuit are disposed in a display panel where the sensor array is embedded (Kurokawa at Figs. 1A, 2A, 3, 4, 13, in particular; MPEP 2144.04(V) establishes that making integral is obvious).
The combination of Ueno, Machida, and Hirose discloses a base solid state imaging device upon which the claimed invention is an improvement.  Kurokawa discloses a comparable solid state imaging device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of Ueno, Machida, and Hirose the teachings of Kurokawa for the predictable result of providing a semiconductor device equipped with a high-quality image pick-up function or a high-quality display function, in which the photosensor portion occupies a small area (Kurokawa at ¶ [0011]).
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Ueno, Machida, Hirose as applied to claim 27 above, and further in view of Johnson (US 20200029040 A1, Published January 23, 2020).
As to claim 32, the combination of Ueno, Machida, and Hirose discloses the readout integrated circuit of claim 27.
The combination does not disclose that the output terminal is pre-discharged to a voltage level which is approximate to a lowest input voltage of an analog-to-digital converter during the pre-discharging period.
However, Johnson does disclose that the output terminal is pre-discharged to a voltage level which is approximate to a lowest input voltage of an analog-to-digital converter during the pre-discharging period (Johnson at Figs. 3-4, predictive precharge circuitry 302).
The combination of Ueno, Machida, and Hirose discloses a base image sensor upon which the claimed invention is an improvement.  Johnson discloses a comparable image sensor which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of Ueno, Machida, and Hirose the teachings of Johnson for the predictable result of having predictive pre-charge circuitry may be coupled to the column output lines and may pre-charge the column output lines based on the image signals generated by at least one previous row of the array of pixels before the image signals generated by the pixels in the respective row of pixels are output over the column output lines (Johnson at ¶ [0060]).


Allowable Subject Matter
Claims 4, 5, 7, 20, 21, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 4, the combination of Ueno and Machida discloses the readout integrated circuit of claim 3, 
wherein the at least one control signal comprises a first control signal and a second control signal (Ueno at Fig. 7, Vb1’ and Vb1), and 
the first discharging circuit further comprises: a first switch element, controlled by the first control signal and comprising a first terminal, a second terminal and a control terminal (Ueno at Fig. 7, transistor 316), 
wherein the first terminal of the first switch element is coupled to the first voltage, the second terminal of the first switch element is coupled to the control terminal of the first current source, and the control terminal of the first switch element is coupled to the first control signal (Ueno at Fig. 7, transistor 316, source, drain, gate of 316).
However, none of the prior art found by the Examiner discloses the claimed aspects of:
a second switch element, controlled by the second control signal and comprising a first terminal, a second terminal and a control terminal, 
wherein the first terminal of the second switch element is coupled to the control terminal of the first current source, 
the second terminal of the second switch element is coupled to the reference voltage, and 
the control terminal of the second switch element is coupled to the second control signal.

As to claim 7, the combination of Ueno and Machida discloses the readout integrated circuit of claim 3, wherein the first discharging circuit further comprises: 
a first switch element, controlled by the first control signal and comprising a first terminal, a second terminal and a control terminal, wherein the first terminal of the first switch element is coupled to the first voltage, the second terminal of the first switch element is coupled to the control terminal of the first current source, and the control terminal of the first switch element is coupled to the first control signal.
However, none of the prior art found by the Examiner discloses the claimed aspects of:  
a diode element, comprising an anode terminal and a cathode terminal, wherein the anode terminal of the diode element is coupled to the output terminal, and the cathode terminal of the diode element is coupled to the first terminal of the first switch element.

As to claim 20, the combination of Ueno and Machida discloses the readout integrated circuit of claim 19, wherein the at least one control signal comprises a first control signal and a second control signal (Ueno at Fig. 7, Vb1’), and 

However, none of the prior art found by the Examiner discloses the claimed aspects of:
a second switch element, controlled by the second control signal and comprising a first terminal, a second terminal and a control terminal, 
wherein the first terminal of the second switch element is coupled to the control terminal of the first current source, the second terminal of the second switch element is coupled to the reference voltage, and 
the control terminal of the second switch element is coupled to the second control signal.

As to claim 23, the combination of Ueno and Machida discloses the readout integrated circuit of claim 19, wherein the first charging circuit further comprises: a first switch element, controlled by the first control signal and comprising a first terminal, a second terminal and a control terminal, wherein the first terminal of the first switch element is coupled to the first voltage, the second terminal of the first switch element is coupled to the control terminal of the first current source, and the control terminal of the first switch element is coupled to the first control signal.

a diode element, comprising an anode terminal and a cathode terminal, wherein the anode terminal of the diode element is coupled to the output terminal, and the cathode terminal of the diode element is coupled to the first terminal of the first switch element.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
03/21/2022